DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the previously filed claim objections and 35 U.S.C. 112 rejection of claim 70 are persuasive, as the amendments resolve these issues. Therefore, these claim objections and 112 rejections are withdrawn.
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
With respect to claim 65, the amendment “an elongated shape with a horseshoe shaped cross-section relative to a longitudinal direction of the lumen” does not overcome the previously filed rejection. The word “relative” is broad and can be defined as “a thing having a relation to or connection with… another thing” (Merriam-Webster). In the present case, the addition of “relative to a longitudinal direction of the lumen” does not more specifically define the cross-section being referred to in claim 65, as it does not establish the specific plane/directionality of the cross-section. A longitudinal direction of the lumen can be understood to be the length of the device, centered along a central axis of the lumen, however use of the word “relative” only associates the cross-section in question with that longitudinal direction, it does not further define how they are oriented with respect to one another (for example, it can be said that the cross-section is of a plane normal to the central longitudinal axis of the device). In the instant case, the broadest reasonable interpretation of this limitation still includes the device of Berez. As can be seen in Fig. 13, the mesh lumen forms a horseshoe-shaped cross-section when placed in the vasculature, the cross-section being on a plane parallel with the page.
With respect to claim 1, Applicant’s arguments that Berez does not teach an aortic protection device are not persuasive. While the device disclosed by Berez is generally intended for the neurovasculature, it is also stated to be appropriate for use in the vasculature (Abstract: “Described herein are flexible implantable occluding devices that can, for example, navigate the tortuous vessels of the neurovasculature. The occluding devices can also conform to the shape of the tortuous vessels of the vasculature”, PP [0004]: “Additionally, occluding device can easily conform to the shape of the tortuous vessels of the vasculature”, PP [0344]: “The apparatus and methods discussed herein are not limited to the deployment and use of an occluding device within the vascular system but may include any number of further treatment applications”). Furthermore, the size of the neurovasculature in an adult can be similar to the size of an aorta of a child. Therefore, this device is capable of being used in an aorta.
Applicant further argues that the device of Berez has no need for a heart proximal ring such as is disclosed by McKenzie. As stated above, the device of Berez is contemplated for use outside of the neurovasculature, and therefore could be implemented in the aorta, in which case a heart proximal ring would be obvious to add. In an alternate embodiment, Berez also states the need for enhanced anchoring (PP [0160]: “In another example, oversized occluding devices may be used relative to the vessel. For example, a larger occluding device relative to the size of the vessel lumen may result in enhanced anchoring of the occluding device within the lumen of the vessel”), so an alternate anchoring method would still be obvious.
With respect to claim 55, Applicant argues that the device of Berez is designed for a different use than the claimed device, which leads Berez to teach different pore sizes and that the device of the present claim 1 can change porosity to be smaller than Berez can safely contemplate. Applicant also states that the device taught by Berez appears to be intended for implantation over a long period of time, and this argument is not persuasive because there does not appear to be any basis for this assumption within the Berez disclosure. Figs. 31-32 of Berez show, however, that the pore sizes at the aneurysm can be adjusted to be smaller than the pore sizes along the side branch, therefore the length of time for which the device is implanted will not make a difference.
Furthermore, Applicant states that the pore sizes taught by Berez are no less than 590 microns, citing Fig. 30, however Berez discloses: “In some embodiments, the average pore length is less than or equal to about 0.15 mm or greater than about 0.65 mm” (PP [0201]). This shows that Berez contemplates pores sizes well below 590 microns, including pore sizes below 150 microns (0.15 mm). The chart shown in Fig. 30 “illustrates the opening sizes of braiding elements in the occluding device as a function of the braided PPI of the lattice structure for a 32 ribbon occluding device” (PP [0165]) and is not necessarily representative of each disclosed embodiment, as the number of ribbons may change. Figure 30 only demonstrates that “the opening size of braiding elements approaches a lower value as the braided PPI increases” (PP [0165]). Based on the disclosure in PP [0136-0165]), one of ordinary skill in the art would understand that Berez discloses the result effective variables of controlling or forming the pore size. Therefore, performing routine experimentation to achieve pores sized in the ranges of 100-200 microns and 10-100 microns does not require a leap of inventiveness.
Rudakov (PGPub US 2007/0100430 A1) additionally teaches a device for treating an aneurysm (see Figs. 3A-B) with pore sizes of 20-100 microns (PP [0024]).
With respect to claim 59, Applicant argues that the combination of Berez, McKenzie, and Zimmerman fails to provide a device which has a first mesh lumen comprising shape-memory material and a second mesh lumen comprising flexible material. This argument is not persuasive. Berez discloses the first mesh lumen portion (60 in Figs. 11b-g) comprising a shape memory material (see PP [0166]), and Zimmerman teaches multiple mesh lumen portions (see Figs. 17b-d) comprising flexible material (see PP [0034], polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure) that are arranged coaxially. The proposed combination involves taking the first shape-memory mesh lumen as disclosed by Berez, and adding at least a second flexible mesh lumen as taught by Zimmerman, in order to improve filtration (Zimmerman, PP [0862]). Furthermore, in an alternate embodiment (see Figs. 38-40 of Berez), Berez also discloses that “multiple occluding devices may be utilized wherein at least a portion of each of the occluding devices overlap with each other” (PP [0233]), supporting this combination.
 Regarding claim 67, please note the counterarguments above for claim 1. Additionally, in view of the amendments to claim 67 this Office action introduces new grounds for rejection.
Claim Objections
Claim 75 is objected to because of the following informality:
Newly added claim 75 contains a grammatical error, and should be amended to read “the wire sized to extend from the aorta to external to a patient’s body” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 51-55, 66, and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (PGPub US 2016/0206452 A1) in view of McKenzie (Patent No. US 6,258,120 B1).
Regarding claim 1, Berez discloses an aortic protection device (abstract), comprising: a mesh lumen portion (60 in Figs. 11b-g) shaped and sized to extend along the aorta, from a heart-side of a brachiocephalic artery exit from the aorta to distal of a left subclavian artery exit from the aorta (see Fig. 8, capable of extending along the aorta since it is sized to navigate vasculature) wherein the mesh lumen portion (60) is arranged to change a porosity of mesh pores in response to external control (abstract: "Some embodiments describe methods and apparatus for adjusting, along a length of the device, the porosity of the occluding device").
	However, Berez fails to disclose a heart-proximal ring wherein the mesh lumen portion is connected to the heart proximal ring.
	In the same field of endeavor of aortic protection (abstract), McKenzie teaches an aortic protection device (Fig. 2) comprising a heart-proximal ring (50, proximal to unmarked heart) and a mesh lumen portion (20) connected to the heart-proximal ring (50).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of McKenzie and include a heart-proximal ring wherein the mesh lumen portion is connected to the heart-proximal ring. One of ordinary skill in the art would have been motivated to perform this modification in order to anchor the mesh lumen portion in place (col 2, lines 44-46: "The second component is an anchoring mechanism for securing the hollow tube to the lumen of the aorta").
With respect to claim 51, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) is arranged to change the porosity of the mesh pores (PP [0212]: "The received input may control the placement and/or lattice density of the occluding device to achieve a desired lattice density at a selected portion of the occluding device") in response to manipulating a proximal end of the mesh lumen portion relative to a distal end of the mesh lumen portion (PP [02111]: "Also, the relative movement of the strands may be controlled based on an input received at the occluding device. As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
With respect to claim 52, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) is arranged to change the porosity of the mesh pores (PP [0212]: "The received input may control the placement and/or lattice density of the occluding device to achieve a desired lattice density at a selected portion of the occluding device") in response to twisting a proximal end of the mesh lumen portion (60) relative to a distal end of the mesh lumen portion (PP [02111]: "Also, the relative movement of the strands may be controlled based on an input received at the occluding device. As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
Regarding claim 53, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) is arranged to be reshaped as a narrower lumen in response to external control (PP [0037]: "In some embodiments, the stent is radially collapsible, after changing from the delivery configuration to the expanded configuration, by increasing the stent length").
With respect to claim 54, Berez further discloses wherein the device is a removable device, configured for compression in a catheter for removal from a patient's body (PP [0023]: "Some embodiments further include removing the stent from the vessel", PP [0266]: "In another example, the occluding device 100 may be replaced back into the catheter 1 after retraction").
Regarding claim 55, Berez discloses wherein the mesh lumen portion (60 in Figs. 11b-e) is arranged to change a porosity (PP [0212]: "The received input may control the placement and/or lattice density of the occluding device to achieve a desired lattice density at a selected portion of the occluding device"), and that “In some embodiments, the average pore length is less than or equal to about 0.15 mm or greater than about 0.65 mm” (PP [0201], 0.15 mm is 150 microns).
	However, Berez is silent on the mesh lumen changing a porosity from pores sized in a range between 200-100 microns to pores sized in a range between 100-10 microns.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure such that the mesh lumen changes a porosity from pores sized in a range between 200-100 microns to pores sized in a range between 100-10 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Berez would not operate differently with the claimed porosity ranges as Berez contemplates a variety of porosities to provide a variety of coverage (PP [0163-0165]). Furthermore, the applicant places no criticality on the range claimed, indicating only that the claimed porosity is an aspect of some example embodiments (spec. page 3, lines 22-24). Additionally, Berez sets forth that pore size is a result effective variable, wherein Fig. 30 and PP [0136-0165] highlights the observed and known effects of controlling pore size. It would have been further obvious to one having ordinary skill in the art to have modified the device of Berez to have the claimed pore sizes in order to achieve a desired target porosity since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 66, Berez further discloses wherein the mesh lumen (60 in Figs. 11b-g) is produced by weaving polymer threads (PP [0134]: "FIG. 4 illustrates another embodiment of the occluding device 30 having two or more strands of material(s) 31, 32 wound in a helical fashion. The braiding of such material in this fashion results in a lattice structure 33", PP [0169]: “one or more of the ribbons can be formed of a biocompatible polymer”).
With respect to claim 74, Berez further discloses wherein the device of claim 1 is arranged to change porosity after the anchoring and the deploying (PP [0219]: “Pressure may be applied to, for example, a proximal end of the occluding device. In this example, the lattice structure of the occluding device is freely adjustable such that the pressure may cause movement of the lattice structure of the occluding device in a distal direction”, the porosity can be changed at any point therefore the device of Berez is capable of changing porosity after anchoring and deployment).
Regarding claim 75, Berez further discloses a wire (100 in Fig. 6) arranged for removing the device from a patient’s body (this guidewire is capable of aiding in the removal of the device from the patient’s body as it allows the introduction catheter to be re-introduced to remove the device), the wire sized to extending from the aorta to external to a patient’s body (it is well known in the art that guidewires extend to be controlled exterior to the patient’s body).
Claims 59-65 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (PGPub US 2016/0206452 A1) in view of McKenzie (Patent No. US 6,258,120 B1) as applied to the above claims, and further in view of Zimmerman (WO 2015/009655 A1).
Regarding claim 59, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) comprises a first mesh lumen (single layer shown) comprising shape memory material (PP [0166]: "The ribbons can be formed of known flexible materials including shape memory materials, such as Nitinol, platinum and stainless steel").
	However, Berez fails to disclose a second mesh lumen comprising flexible material co-axial with the first mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising a first mesh lumen (outer mesh in Figs. 17b-d) and a second mesh lumen (middle mesh in Figs. 17b-d) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure) co-axial with the first mesh lumen (middle mesh is co-axial with outer mesh).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include a second mesh lumen comprising flexible material co-axial with the first mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
With respect to claim 60, Berez further fails to disclose that the first mesh lumen is not attached to the second mesh lumen along most of a length of the first mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising a first mesh lumen (outer mesh in Figs. 17b-d) and a second mesh lumen (middle mesh in Figs. 17b-d) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure) co-axial with the first mesh lumen (middle mesh is co-axial with outer mesh) wherein the first mesh lumen (outer mesh) is not attached to the second mesh lumen (middle mesh) along most of a length of the first mesh lumen (see Fig. 17A, the wires of the braid layers [denoted by the smaller dots] are not attached, PP [0862]: "Using a 3 coaxial 3 layer braided tube construction, the inner-most braided, mesh-like structure has the largest porosity, the middle tube has a smaller porosity and the outer-most braided tube is the least porous").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include that the first mesh lumen is not attached to the second mesh lumen along most of a length of the first mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
With respect to claim 61, Berez fails to disclose wherein the mesh lumen portion comprises two flexible mesh lumens, one within another and co-axial.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising two flexible mesh lumens (outer and middle mesh in Figs. 17b-d), one within another and co-axial (middle mesh is co-axially within the outer mesh).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include wherein the mesh lumen portion comprises two flexible mesh lumens, one within another and co-axial. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
Regarding claim 62, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) comprises a first mesh lumen (only one mesh lumen shown in Figs. 11b-g) comprising shape memory material (PP [0166]: "The ribbons can be formed of known flexible materials including shape memory materials, such as Nitinol, platinum and stainless steel").
	However, Berez fails to disclose a second mesh lumen comprising flexible material; and a third mesh lumen comprising flexible material, wherein the second mesh lumen and the third mesh lumen are co-axial within the first mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising a first mesh lumen (outer mesh), a second mesh lumen (middle mesh) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure), and a third mesh lumen (inner mesh) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure), wherein the second mesh lumen (middle mesh) and the third mesh lumen (inner mesh) are co-axial within the first mesh lumen (outer mesh).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include a second mesh lumen comprising flexible material; and a third mesh lumen comprising flexible material, wherein the second mesh lumen and the third mesh lumen are co-axial within the first mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
With respect to claim 63, Berez discloses a shape memory mesh lumen (60 in Figs. 11b-g, PP [0166]: "The ribbons can be formed of known flexible materials including shape memory materials, such as Nitinol, platinum and stainless steel").
	However, Berez fails to explicitly disclose that a flexible material outside mesh lumen has a greater diameter than a shape memory inside mesh lumen enabling the outside mesh lumen to extend into arteries branching off the aorta.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) with a flexible material outside mesh lumen (outer mesh in Figs. 17b-d) that has a greater diameter than an inside mesh lumen (outer mesh has the greatest diameter compared to the middle and inner meshes), enabling the outside mesh lumen to extend into arteries branching off the aorta (any difference in diameter would enable this, the outer mesh is capable of extending into branching arteries since the extent of that extension is not specified and since the mesh is a flexible material).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include that a flexible material outside mesh lumen has a greater diameter than a shape memory inside mesh lumen enabling the outside mesh lumen to extend into arteries branching off the aorta. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”). Furthermore, including that the inside mesh lumen is a shape memory inside mesh lumen is a simple substitution of materials that would have yielded predictable results.
Regarding claim 64, Berez discloses a flexible material mesh lumen (60 in Figs. 11b-g) that is shaped to contract, reducing a pore size of the flexible material mesh lumen (this mesh is capable of contraction).
	However, Berez fails to disclose wherein a flexible material inside mesh lumen is shaped to contract away from a shape memory outside mesh lumen, reducing pore size of the flexible material inside mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) with a flexible material inside mesh lumen (inner mesh) that is shaped to contract away (PP [0411]: "A retrieval catheter can be configured to apply longitudinal tension to the embolic protection device 100 to collapse it radially for withdrawal from the patient", the inner mesh is capable of contracting) from an outside mesh lumen (outer mesh), reducing pore size of the flexible material inside mesh lumen (the pore size would decrease upon contraction).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and wherein a flexible material inside mesh lumen is shaped to contract away from a shape memory outside mesh lumen, reducing pore size of the flexible material inside mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”). Furthermore, including that the outside mesh lumen is a shape memory outside mesh lumen is a simple substitution of materials that would have yielded predictable results.
Regarding claim 65, Berez further discloses wherein the first mesh lumen (60 in Figs. 11b-g) is arranged to form an elongate shape with a horseshoe shaped cross-section relative to a longitudinal direction of the lumen (see Fig. 13, when placed in the vasculature the mesh lumen can form a horseshoe-shaped cross-section, note that the claim language does not define the precise cross section and doesn't require that the cross section be on the plane perpendicular to a longitudinal center line running through the device).
Claims 67-73 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (Patent No. US 6,258,120 B1) in view of Berez (PGPub US 2016/0206452 A1).
With respect to claim 67, McKenzie discloses a method of protecting a patient from blood-borne debris (abstract), comprising: anchoring an aortic protection device (10 in Fig. 2), comprising anchoring a heart-proximal ring (50) connected to a mesh lumen portion (25) at a heart-side of a brachiocephalic artery exit from an aorta (see Fig. 2); and deploying the mesh lumen (25) to extend to distal of a left subclavian artery exit from the aorta (see Fig. 2).
	However, McKenzie fails to disclose a method comprising controlling the mesh lumen to change porosity of the mesh pores.
	In the same field of endeavor of vascular protection (abstract), Berez teaches a mesh lumen portion (60 in Figs. 11b-g) that can be controlled to change porosity of the mesh pores (PP [0210]: “In another example, the lattice structure formed by crossing strands of the occluding device may be adjustable based on the input as described (e.g., motion, pressure or force input”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include controlling the mesh lumen to change porosity of the mesh pores. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion.
Regarding claim 68, Berez further teaches wherein the controlling comprises manipulating a proximal end of the mesh lumen portion relative to a distal end of the mesh lumen portion (PP [0211]: "As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include the above limitation. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion.
With respect to claim 69, Berez further teaches wherein the controlling comprises twisting a proximal end of the mesh lumen portion relative to a distal end of the mesh lumen portion (PP [0211]: "As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include the above limitation. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion.
Regarding claim 70, Berez further teaches wherein the controlling comprises reshaping the mesh lumen portion as a narrower lumen than when anchoring the heart-proximal ring, retracting towards a center of the aorta (PP [0031]: "Some embodiments further include returning the distal section of the stent to a contracted configuration, thereby reducing contact between the distal section and the vessel, after allowing the distal section to expand in the vessel").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include the above limitation. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion and aid in anchoring the device.
With respect to claim 71, Berez fails to explicitly teach wherein controlling the mesh lumen to change porosity of the mesh pores comprises changing porosity from pores sized in a range between 200 microns to 100 microns to pores sized to a range less than 100 microns. However, Berez does teach: “In some embodiments, the average pore length is about 0.43 mm. In some embodiments, the average pore length is between about 0.15 mm and about 0.40 mm. In some embodiments, the average pore length is between about 0.4 mm and about 0.65 mm. In some embodiments, the average pore length is less than or equal to about 0.15 mm or greater than about 0.65 mm” (PP [0201]).
	Berez teaches the claimed invention except for wherein controlling the mesh lumen to change porosity of the mesh pores comprises changing porosity from pores sized in a range between 200 microns to 100 microns to pores sized to a range less than 100 microns. Berez sets forth that pore size is a result effective variable, wherein the disclosure in PP [0136-0165] and Figs. 25-30 highlight how pore size is a result effective variable able to influence the device’s coverage. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the McKenzie/Berez combination such that controlling the mesh lumen to change porosity of the mesh pores comprises changing porosity from pores sized in a range between 200 microns to 100 microns to pores sized to a range less than 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 72, Berez further discloses wherein the controlling comprises reshaping the mesh lumen portion as a narrower lumen than when anchoring the heart-proximal ring, retracting towards a center of the aorta (PP [0031]: "Some embodiments further include returning the distal section of the stent to a contracted configuration, thereby reducing contact between the distal section and the vessel, after allowing the distal section to expand in the vessel").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include the above limitation. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion.
With respect to claim 71, McKenzie discloses that: “Procedures such as incising, clamping, clamp release, and balloon occluding, which are applied during cardiopulmonary bypass, are known to cause embolization” (col. 11, lines 36-38) and “a method for eliminating or minimizing cerebral embolization during invasive cardiac procedures” (col. 6, lines 38-40). However, McKenzie fails to disclose a method wherein the controlling comprises decreasing pore size just before performing a medical procedure on a heart which may dislodge debris.
	In the same field of endeavor of vascular protection (abstract), Berez teaches a mesh lumen portion (60 in Figs. 11b-g) that can be controlled to change porosity of the mesh pores (PP [0210]: “In another example, the lattice structure formed by crossing strands of the occluding device may be adjustable based on the input as described (e.g., motion, pressure or force input”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include controlling the mesh lumen to change porosity of the mesh pores. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion.
	Furthermore, it would have been obvious to modify the combination of McKenzie and Berez, following the teachings of McKenzie regarding the risk of embolization during cardiac procedures, to include a method wherein the controlling comprises decreasing pore size just before performing a medical procedure on a heart which may dislodge debris. One of ordinary skill in the art would have been motivated to perform this modification to decrease the porosity of the device, thus increasing its filtration ability prior to a procedure which is known to cause embolization.
With respect to claim 73, McKenzie discloses that: “Procedures such as incising, clamping, clamp release, and balloon occluding, which are applied during cardiopulmonary bypass, are known to cause embolization” (col. 11, lines 36-38) and “a method for eliminating or minimizing cerebral embolization during invasive cardiac procedures” (col. 6, lines 38-40). However, McKenzie fails to disclose a method wherein the controlling comprises increasing pore size just before performing a medical procedure on a heart which may dislodge debris.
	In the same field of endeavor of vascular protection (abstract), Berez teaches a mesh lumen portion (60 in Figs. 11b-g) that can be controlled to change porosity of the mesh pores (PP [0210]: “In another example, the lattice structure formed by crossing strands of the occluding device may be adjustable based on the input as described (e.g., motion, pressure or force input”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McKenzie disclosure to incorporate the teachings of Berez and include controlling the mesh lumen to change porosity of the mesh pores. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of mesh lumens that would have yielded predictable results, and furthermore to be able to adjust the lattice density after insertion.
	Furthermore, it would have been obvious to modify the combination of McKenzie and Berez, following the teachings of McKenzie regarding the risk of embolization during cardiac procedures, to include a method wherein the controlling comprises increasing pore size just before performing a medical procedure on a heart which may dislodge debris. One of ordinary skill in the art would have been motivated to perform this modification to further adjust the pore size prior to the medical procedure, and furthermore because increasing pore size would be obvious to try as there are a finite number of solutions (increase pore size, decrease pore size, or leave pore size unchanged) with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771